Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Congzhou Zhou Reg. No. 72,963 on 4/29/2021.

The following claims have been amended as:
1. (Currently Amended) A computer-implemented method for filtering an object, wherein the method comprises:
displaying an object management interface on a display screen, wherein the object management interface contains objects of at least two object types, wherein the at least two object types include a first object type and a second object type, wherein one or more first objects of the first object type are presented on the display screen, and wherein one or more second objects of the second object type are presented on the display screen;
detecting a location on the displayed object management interface that is touched by a user, wherein the detection includes a detected pressure value applied to the touched location;
determining, when the detected pressure value is greater than a preset pressure value threshold and when an object can be identified based on the touched location, a type of the object , wherein determining the type of the object as the first object type comprises:
when the detected pressure value is greater than the preset pressure value threshold and when the touched location corresponds to a blank area within the displayed object management interface: 
determining, according to a preset rule, a pressure value threshold interval in which the detected pressure value falls within; and 
determining the first object type according to the determined pressure value threshold interval, wherein in the preset rule, a different threshold interval corresponds to a different object type, the first object type is one of the at least two object types, and the blank area does not contain any object displayed within the object management interface; 
obtaining, through filtering in the object management interface, all objects of the first object type; and
in response to the obtaining of all objects of the first object type, presenting the obtained objects of the first object type on the display screen and filtering out the one or more second objects of the second object type, wherein objects not of the first object type are not presented on the display screen, wherein at least one obtained object of the first object type on the display screen is not presented on the display screen when detecting the location on the displayed object management interface that is touched by the user, and wherein all the presented objects on the display screen have the same first object type and include the one or more first objects of the first object type.

8. (Cancelled) 

9. (Currently Amended) An apparatus for filtering an object, wherein the apparatus comprises:
at least one processor; 
a display screen; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to:

detect a location on the displayed object management interface that is touched by a user, wherein the detection includes a detected pressure value applied to the touched location;
determine, when the detected pressure value is greater than a preset pressure value threshold and when an object can be identified based on the touched location, a type of the object as the first object type, wherein determining the type of the object as the first object type comprises:
when the detected pressure value is greater than the preset pressure value threshold and when the touched location corresponds to a blank area within the displayed object management interface: 
determining, according to a preset rule, a pressure value threshold interval in which the detected pressure value falls within; and 
determining the first object type according to the determined pressure value threshold interval, wherein in the preset rule, a different threshold interval corresponds to a different object type, the first object type is one of the at least two object types, and the blank area does not contain any object displayed within the object management interface; 
obtain, through filtering in the object management interface, all objects of the first object type; and
in response to the obtaining of all objects of the first object type, present the obtained objects of the first object type on the display screen and filter out the one or more second objects of the second object type, wherein objects not of the first object type are not presented on the display screen, wherein at least one obtained object of the first object type on the display screen is not presented on the display screen when detecting the location on the displayed object management interface that is touched by the user, and wherein all the presented objects on the display screen have the same first object type and include the one or more first objects of the first object type.


15. (Currently Amended) A terminal, wherein the terminal comprises: 
a display screen;
at least one processor; 
a memory; and 
a bus; and
wherein the display screen, the at least one processor, and the memory are connected to and communicate with each other by using the bus; and 
wherein the display screen is configured to receive a user operation, wherein the memory stores a program and an instruction, and wherein the at least one processor invokes the program and the instruction that are in the memory to perform and implement, according to the user operation received by the display screen, a method comprising:
displaying an object management interface on a display screen, wherein the object management interface contains objects of at least two object types, wherein the at least two object types include a first object type and a second object type, wherein one or more first objects of the first object type are presented on the display screen, and wherein one or more second objects of the second object type are presented on the display screen;
detecting a location on the displayed object management interface that is touched by a user, wherein the detection includes a detected pressure value applied to the touched location;
determining, when the detected pressure value is greater than a preset pressure value threshold and when an object can be identified based on the touched location, a type of the object as first object type, wherein determining the type of the object as the first object type comprises:
when the detected pressure value is greater than the preset pressure value threshold and when the touched location corresponds to a blank area within the displayed object management interface: 
determining, according to a preset rule, a pressure value threshold interval in which the detected pressure value falls within; and 
determining the first object type according to the determined pressure value threshold interval, wherein in the preset rule, a different threshold interval corresponds to a different object type, the first object type is one of the at least two object types, and the blank area does not contain any object displayed within the object management interface; 
obtaining, through filtering in the object management interface, all objects of the first object type; and
in response to the obtaining of all objects of the first object type, presenting the obtained objects of the first object type on the display screen and filtering out the one or more second objects of the second object type, wherein objects not of the first object type are not presented on the display screen, wherein at least one obtained object of the first object type on the display screen is not presented on the display screen when detecting the location on the displayed object management interface that is touched by the user, and wherein all the presented objects on the display screen have the same first object type and include the one or more first objects of the first object type.

20. (Cancelled) 

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 8/28/2020, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1, 9 and 15 when taken in the context of the claims as a whole.
At best prior art of record and newly cited art found, specifically, Park (US 2017/0131896 A1) discloses a method such that when a file manager application is initiated to display a list of files, the electronic device may sense user input for selecting a particular file from the list and measure the level of pressure applied by the user input.  If the level of pressure is higher than the reference value, the electronic device may select 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of 
Thus, claims 1, 9 and 15 are allowed over the prior arts of record.  Dependent claims 2–7, 10-13 and 16-19 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 8/28/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information 

/KC/Examiner, Art Unit 2143   
                                                                                                                                                                                                     /JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143